DETAILED ACTION
Claims 1-9 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 1-7 are rejected since it is not clear how the “content of a training” uses the “first training device” as claimed in line 5. 
 Regarding Claim 3, line 3, it is not clear what is meant by the language “unable to control.”
Regarding Claim 4, line 2, it is not clear what is meant by the language “keeps a body of the passenger.”
Regarding Claim 7, line 2, it is not clear what is meant by the term “allowing.”
Specifically, Claims 8 and 9 are rejected since it is not clear how the “content of a training” uses the “first training device” as claimed in lines 4-5. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prokhorov (U.S. Pat. No. 9,776,042).
Specifically, regarding Claim 1, Prokhorov discloses a processing device comprising a control unit (104) configured to execute identifying a first training device that is of one or more training devices equipped in a movable object for providing a training opportunity to a passenger and that is used by the passenger (col. 2, ll. 28-38), and at least one process of controlling a traveling state of the movable object (col. 2, ll. 34-35), depending on a content of a training using the first training device (col. 2, ll. 53-56), and restricting use states of the one or more training devices depending on the traveling state of the movable object (e.g., a velocity of the vehicle is restricted based on an intensity of an exercise activity; col. 3, ll. 52-56 and col. 4, ll. 58-60).
Regarding Claim 6, Prokhorov discloses that the control unit executes restricting the content of the training using the first training device depending on the traveling state of the movable object (e.g., when a user is utilizing a rowing activity via the at a predetermined arm swing rate (col. 6, ll. 56-58) and the vehicle is accelerating, simultaneous activity of pull ups is restricted and deceleration is restricted as simultaneous rowing and pullups is not possible; col. 5, ll. 13-20).
Regarding Claims 8 and 9, are directed to a method and program, respectively, but include the same scope of limitations as those of Claim 1 and are rejected for at least reasons similar to those identified above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Turnbull et al. (U.S. Pat. No. 7,229,392) and Esparza (U.S. Pat. No. 10,150,024) each disclose an exercise system for use within a vehicle but does not disclose the claimed at least one process, as recited in Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833